Hardin, P. J.:
Considerable evidence was given during the trial in respect to the 600 feet of gas for which the defendant claimed the plaintiff should pay, and which the plaintiff claimed he ought not to pay for because it was alleged it escaped from a gas log by reason of the negligence of the defendant’s servants and agents when upon his premises, in failing to adjust a range and connect it suitably with the gas log. In the course of the charge delivered to the jury the trial judge observed: “ The question of fact which I submit to your consideration is whether, at the time the plaintiff made application to the company, he paid or had paid all the moneys which he owed it. By the evidence in the case it may be said, as a matter of law, that he made application in writing to the company. It is unquestioned that they failed to comply with that application. Now, did he, at the time he applied, owe them any money ? That brings you to the question regarding the 600 feet of gas which were either consumed or escaped between April 21st and the succeeding Monday.”
Upon the proposition thus submitted the jury have found in favor of the plaintiff. A careful inspection of the evidence leads us to the conclusion that the evidence supports the finding made by the jury, and that we ought not to disturb such finding, as it is in accordance with the weight of the evidence relating thereto.
(2) It is contended by the learned counsel for the appellant that the application did not comply with the statute, and it was, therefore, ineffectual to put the defendant in default. In chapter 566 of the Laws of 1890, as amended by chap. 617 of the Laws of 1892 in its 65th section it is provided as follows : “ Upon the application *470in writing of. the owner or occupant of any building or premises within one hundred feet of any main laid down by any gas-light corporation, or the wires of any electric light corporation, and payment by-him of all money due from him to the corporation, the corporation shall supply gas or electric light as .may be required for lighting such building or premises * *" * and if for the space of ten days after such application, and the deposit of a reasonable sum as provided in the next section, if required, the corporation shall refuse or neglect to supply gas or electric light as required, such corporation shall forfeit and pay to the applicant the sum of ten dollars, and the further sum of five dollars for every day thereafter during which such refusal or neglect shall continue.”
In giving construction to this section of the law, it is well to remember that penal statutes are to be strictly construed, and that in an action to recover a penalty the plaintiff always has the burden of making a plain case within the provisions of the statute. (Conly v. Clay, 90 Hun, 20.)
On the twenty-second of June the plaintiff prepared a written notice or application addressed to the defendant in which he stated “ that I * * * do hereby make application to you to have you supply my .offices, numbers 706-708 Granite Building, with gas for lighting said offices as heretofore supplied, by the return of the meters to the said offices as the same were therein placed on the first of the present month and that I am -prepared, and hereby offer, to comply with any requirements of your company under the statutes of the State.” In form and substance the notice was a sufficient compliance with the provisions of the statute. It sufficiently informed the defendant of the plaintiff’s request that his offices should be supplied with gas. It was an application in writing of the occupant of the offices. It seems to have been understood by the defendant as a suitable application, as on the twenty sixth of that month its superintendent addressed a communication to the plaintiff in which he recognized the essence of the demand, and in referring to it, offered to comply with it on conditions therein mentioned as to alleged indebtedness for the 600 feet of gas alleged to have been used by the plaintiff. Under such circumstances it was proper, upon all the evidence, that the trial judge should hold that the notice was sufficient in form to call upon the defendant to comply with that .part of the statute which declares it to be its duty, upon *471receiving a written application from an owner, or occupant, to supply gas. Whatever doubt might have arisen from a critical and technical construction of the language used in the notice seems to have been removed by the construction placed upon it by the defendant’s officer; and, therefore, the trial judge was warranted in holding, as he did, that the application was “ such a literal compliance with the statute as to set running against the defendant.”
(3) It is now contended in behalf of the defendant that the application was not served upon the defendant. We think there is no force in that contention. The notice was served upon McSweeney at the gas office by giving him a copy of it and leaving it with him. He, McSweeney, was, at work around.the office and behind the desk. It appeared by the testimony that the plaintiff had been to the defendant’s office on several occasions, and made application for gas for various places, among which was his office, and that McSweeney was the man that he had dealings with at the office of the company. And it also appeared that the plaintiff, upon calling Up the office through the telephone, found, by the response of McSweeney, that he was in charge of the company’s business. And it appeared further that the plaintiff had been to the office in April, 1893, and purchased of the company, through McSweeney, a gas range. McSweeney was called as a witness, and testified that he' was a clerk in the employ of the defendant, and that he had been such for three or four years; and he testified, viz.: “ In a general way my duty in connection with that employment is, to have charge of job work, service work and gas stove business. My place of business is at 66 Mumford street, the office of the Rochester Gas and Electric Company. * * * I do not receive my instructions from any one source. * * * The cashier, Mr. Jameson, and Mr. Cole. Mr. Cole is the superintendent.” Other and further evidence was given tending to show the relation sustained by McSweeney to the defendant. We think there is no force in the contention that leaving the notice with McSweeney was not a service upon the defendant. " (Evers v. Weil, 43 N. Y. St. Repr. 336; Gibson v. National Park Bank, 98 N. Y. 87; The Mayor v. Moore, 52 Hun, 139.)
It seems to be assumed in the points of the appellant that “ the executive officers of the company had their offices at the place *472where MacSweeney was employed.” An inspection of all the evidence bearing upon the question of McSweeney’s relations to the company leaves no doubt in our minds that when the notice was handed to McSweeney it was properly served upon the defendant'.
(4) It is contended by the learned counsel for the' appellant that the statute does not apply because the premises occupied by the plaintiff are not within 100 feet of the defendant’s main. It seems to be conceded that the Granite Building is less than 100 feet from the gas main of the defendant. Foster Warner, the architect of the Granite Building, testified: “ The Main street curb is eighteen feet from the Granite Building. The exact distance from the gas main to the Granite Building is twenty-two feet, four inches; the gas company had a gas main leading into the building two years ago, * * * The building is piped for gas all through. I know where your offices are on the seventh floor of the Granite Building. From the sidewalk level of the street to the seventh floor of the Granite Building is eighty-three feet and ten inches.” In the course of his cross-examination he said: “ The distance from the gas main to the seventh floor, where Mr. Jones’ office is,, would be 113.88 feet, coming in from the gas main and coming up the building. The only way the gas pipe could be laid would be 113.88 feet. The gas pipe enters the building from the main in St. Paul street.” The trial judge construed the statute to apply to the whole of a building, any part of which was within 100 feet of the gas main,, in which construction we concur. '
(5) It is claimed in behalf of the defendant that at the time of the service of the notice the plaintiff was indebted to the defendant. That question seems to have been disposed of by the jury in favor of the plaintiff. Upon looking into the evidence, as we have already intimated, we find that the verdict of the jury is sustained. The jury was instructed explicitly as to the 600 feet of gas which was the subject of dispute between the parties.' After the defendant had received the notice and the demand of the plaintiff, it, through the medium of its. superintendent, made answer to the plaintiff’s application and demand in writing, on June 26, 1894, in the following language : “ Replying to your favors of 21st, 22d and 23d inst., by direction of our Attorney, we beg to inclose you bill for amount now due this Company, and to say that the meters will be set at *473places mentioned in your favors, as soon as within bill is paid. Very truly.”
In Brink v. Hanover Fire Insurance Co. (80 N. Y. 113) it was said : “ If they plant themselves upon a specified defense, and so notify the assured, they should not be permitted to retract after the latter has acted upon their position as announced, and incurred expenses in consequence of it.” It was shown that no bills had been rendered by the defendant at that time which remained unpaid, excepting the bills claiming pay for the 600 feet of gas. It seems to have been the hahit of the defendant to furnish "bills on the first of each month, and the evidence discloses that the plaintiff paid all his bills when presented except the bill which the defendant presented for 600 feet of gas. The plaintiff had received the letter-stating the position of the defendant long before he commenced this action. The whole evidence, as well as th.e finding of the jury, are sufficient to satisfy that part of the statute which provides that on the application may be made for a supply of gas by a party when <c all money due from him ” has been paid.
Some other excejrtions have been referred to by the learned' counsel for the defendant. They have received attention, and we are of the opinion that they do not present any error requiring an interference with the verdict of the jury.
The foregoing conclusions lead to an affirmance of the order denying defendant’s motion for a new trial.
All concurred, except Adams, J., not sitting.
Order affirmed, with costs, and judgment on the verdict directed in favor of the plaintiff, with costs.